PD-0864-15
 • RECEIVED IN
  The •'.•':iiirt of Appeals
       Sixth District

       JUL 0 9 2015

• Texarkana, Texas *
Debra Autrey, Clerk




                                 Mr:                 JUL 14 2015

                                                  Abel Acosta, Clerk




                               '0«XUj^%^%IJC      COWT OFCR,MIWupPEALS
     Tivk iMtt^fbrQydtUj|^ Q^ +|^-^^t JUL U2015
                                                      Abel Acosta, Clerk
tk^p^W^c u<^ months \At \^iL PiHrid-




              X


   ^t fwfui^v oii, <bdua ioK pa or+o -rki j rt(|to^
              m.




c^fnuilM iu^c^wL ikTk^Tu.w ^trUuu^ of
P^-U«L-W O'.iX^tjk^ ^ujiwlwdt11136


                    PvtiWtf, r CO $V


                    $Hl Ttw QT4